DETAILED ACTION
This Office Action is in response to claims filed on 5/2/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 11, 21 and 26 are objected to because of the following informalities:  the phrase “… to the UE in the set subframes” should be read as “… to the UE in the set of subframes”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,511,504, hereinafter referred to as the ‘504 patent’; in view of Davydov et al. (US 2015/0264594 A1).

Regarding claim 1; the claim 1 of the ‘504 patent’ recites measuring reference signals received in the set (measuring reference signals received in one or more subframes); generating a CSI report based on the measurements and the indication of whether averaging should be applied (tenerating a CSI report based on the measurements and the indication of whether averaging should be applied); sending the CSI report (sending the CSI report). 
The claim 1 of the ‘504 patent’ does not recite receiving an averaging indication based on occupancy of the set of subframe. 
Davydov discloses receiving, from a base station (BS), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting the indication being based on occupancy of the set of subframes by a transmission (the UE may measure the interference on one or more of the CSI-IM REs of the channel; the interference measurements may be separated in the time domain (subframes); the UE may average the interference measurements in the time domain based on the time domain averaging indicator received from a base station; see paragraphs [0027]-[0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’ and Davydov to receive the averaging indication based on CSI-IM REs by transmission to obtain an average interference measurement (see paragraph [0028] of Davydov).

Regarding claim 5; the claim 1 of the ‘504 patent’ recites receiving an indication of whether to average CSI measurements over a set of subframes.
The claim 1 of the ‘504 patent’ does not recite the indication is based on traffic load in the set of subframes.
Davydov discloses wherein the indication of whether to average is based on a traffic load in the set of subframes (the eNB may select the time domain averaging window/indication based on traffic conditions on the channel; see paragraphs [0030] - [0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’ and Davydov to determine whether to averaging based on traffic load in the set of subframes to estimate and report CSI accurately (see paragraph [0030] of Davydov).

Claims 2-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 the ‘504 patent’; in view of Davydov; and in further view of Oteri et al. (US 2012/0082052 A1).

Regarding claim 2; the claim 1 of the ‘504 patent’ recites receiving an indication of whether to average CSI measurements and transmits CSI report.
The combination of claim 1 of the ‘504 patent’ and Davydov does not explicitly disclose the reference signal comprises CRI-RS.
Oteri discloses wherein the reference signals comprise CSI reference signals (CSI-RS) (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’, Davydov and Oteri to use CSI-RS as reference signals to feedback CQI (see paragraph [0085] of Oteri).

Regarding claim 3; the claim 1 of the ‘504 patent’ recites receiving an indication of whether to average CSI measurements and transmits CSI report.
The combination of claim 1 of the ‘504 patent’ and Davydov does not explicitly disclose the averaging comprising averaging the CSI-RS measurements across the set of subframes.
Oteri discloses wherein the averaging comprises averaging the measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’, Davydov and Oteri to average the CSI measurements across the set of subframes to coordinate different types of base stations in a heterogeneous communication system (see paragraph [0005] of Oteri).

Regarding claim 4; the claim 1 of the ‘504 patent’ recites receiving a CSI report from the UE based on an indication of whether to average CSI measurements.
The combination of the claim 1 of the ‘504 patent’ and Davydov does not explicitly disclose receiving an indication to perform averaging for a certain subset of subframes.
Oteri discloses wherein receiving the indication of whether to average indicates to perform averaging for a first subset of subframes and not to perform averaging for a second subset of subframes (the UE receives information from the eNB pertaining to when (a set of subframes) and how (whether to average) to make the measurements; therefore, a first subset of subframes may be averaged and a second subset of subframes may not be averaged; see paragraphs [0071] and [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 1 of the ‘504 patent’, Davydov and Oteri to dynamically indicate whether to averaging a subset of subframes in order to provide flexible CSI feedback (see paragraph [0119] of Oteri).

Regarding claim 6; the claim 1 of the ‘504 patent’ recites receiving an indication of whether to average CSI measurements and transmits CSI report.
The combination of claim 1 of the ‘504 patent’ and Davydov does not explicitly disclose the indication is based on level of interference.
Oteri discloses wherein the indication is based on at least one of: level of interference or a level of coordination among transmission points (with the interference coordination in time, the UE measures and averages the interference corresponding to a specific set of subframes to better reflect the interference levels in the system; see paragraphs [0039] and [0113]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’, Davydov and Oteri to average CSI measurement based on interference coordination to better reflect interference levels in the system (see paragraph [0039] of Oteri).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ‘504 patent’; in view of Davydov.

Regarding claim 7; claim 2 of the ‘504 patent’ recites wherein the indication to average further comprises an indication of whether to average in the time domain, the frequency domain, or both (wherein the indication that averaging should be applied comprises an indication at least one of: time domain averaging or frequency domain averaging should be applied).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the ‘504 patent’; in view of Davydov.

Regarding claim 8; claim 4 of the ‘504 patent’ recites wherein the indication of whether to average further comprises an indication of at least one of: interference averaging, channel averaging, signal to noise ratio (SNR) averaging, or spectral efficiency averaging (wherein the indication that average should be applied comprises an indication of at least one of: interference averaging, channel averaging, signal to noise ratio (SNR) averaging, or spectral efficacy averaging). 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the ‘504 patent’; in view of Davydov.

Regarding claim 9; claim 5 of the ‘504 patent’ recites wherein the indication is received as part of a CSI reporting configuration (wherein the indication is received as part of a CSI reporting configuration).
 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ‘504 patent’; in view of Davydov.

Regarding claim 10; the claim 11 of the ‘504 patent’ recites wherein the indication of whether to average is provided as a single bit (wherein the indication that averaging should be applied is provided as a single bit indicating one of the two averaging mode). 

Claims 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ‘504 patent’; in view of Davydov.

Regarding claim 11; claim 15 of the ‘504 patent’ recites receiving a CSI report from the UE based on the indication (receiving, from the UE, a CSI report generated based on reference measurements and the indication of whether averaging should be applied).
The claim 15 of the ‘504 patent’ does not recite sending an indication of averaging based on occupancy of the set of subframes.
Davydov discloses sending, to a user equipment (UE), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting the indication being based on occupancy of the set of subframes by a transmission (the UE may measure the interference on one or more of the CSI-IM REs of the channel; the interference measurements may be separated in the time domain (subframes); the UE may average the interference measurements in the time domain based on the time domain averaging indicator received from a base station; see paragraphs [0027]-[0028]); sending reference signals to the UE in the set subframes (the eNB transmits reference signal to the UE; see paragraph [0022] and Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 15 of the ‘504 patent’ and Davydov to receive the averaging indication based on CSI-IM REs by transmission to obtain an average interference measurement (see paragraph [0028] of Davydov).

Regarding claim 15; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements and receiving a CSI based on the indication and measurements.
The claim 15 of the ‘504 patent’ does not recite the indication is based on traffic load in the set of subframes.
Davydov discloses wherein the indication of whether to average is based on a traffic load in the set of subframes (the eNB may select the time domain averaging window/indication based on traffic conditions on the channel; see paragraphs [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 15 of the ‘504 patent’ and Davydov to determine whether to averaging based on traffic load in the set of subframes to estimate and report CSI accurately (see paragraph [0030] of Davydov). 

Claims 12-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ‘504 patent’; in view of Davydov; and in further view of Oteri.

Regarding claim 12; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements over a set of subframes.
The claim 15 of the ‘504 patent’ does not recite the reference signals comprises CSI-RS.
Oteri discloses wherein the reference signals comprise CSI reference signals (CSI-RS) (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 15 of the ‘504 patent’, Davydov and Oteri to use CSI-RS as reference signals to feedback CQI (see paragraph [0085] of Oteri).

Regarding claim 13; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements over a set of subframes.
The claim 15 of the ‘504 patent’ does not recite the averaging comprises averaging the CSI-RS measurements across the set of subframes.
Oteri discloses wherein the averaging comprises averaging the measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 15 of the ‘504 patent’, Davydov and Oteri to average the CSI measurements across the set of subframes to coordinating different types of base stations in a heterogeneous communication system (see paragraph [0005] of Oteri).
 
Regarding claim 14; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements and receiving a CSI based on the indication and measurements.
The combination of the claim 15 of the ‘504 patent’ does not recite receiving an indication to perform averaging for a certain subset of subframes.
Oteri discloses wherein receiving the indication of whether to average indicates to perform averaging for a first subset of subframes and not to perform averaging for a second subset of subframes (the UE receives information from the eNB pertaining to when (a set of subframes) and how (whether to average) to make the measurements; therefore, a first subset of subframes may be averaged and a second subset of subframes may not be averaged; see paragraphs [0071] and [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 15 of the ‘504 patent’, Davydov and Oteri to dynamically indicate whether to averaging a subset of subframes in order to provide flexible CSI feedback (see paragraph [0119] of Oteri).

Regarding claim 16; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements over a set of subframes.
The claim 15 of the ‘504 patent’ does not recite the indication is based on level of interference.
Oteri discloses wherein the indication is based on at least one of: a level of interference or a level of coordination among transmission points (with the interference coordination in time, the UE measures and averages the interference corresponding to a specific set of subframes to better reflect the interference levels in the system; see paragraphs [0039] and [0113]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 15 of the ‘504 patent’, Davydov and Oteri to average CSI measurement based on interference coordination to better reflect interference levels in the system (see paragraph [0039] of Oteri).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ‘504 patent’; in view of Davydov.

Regarding claim 17; claim 16 of the ‘504 patent’ recites wherein the indication of whether to average further comprises an indication to average in the time domain, the frequency domain, or both (wherein the indication that averaging should be applied comprises an indication at least one of: time domain averaging or frequency domain averaging should be applied).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the ‘504 patent’; in view of Davydov.

Regarding claim 18; claim 18 of the ‘504 patent’ recites wherein the indication of whether to average further comprises an indication of at least one of: interference averaging, channel averaging, signal to noise ratio (SNR) averaging, or spectral efficiency averaging (wherein the indication that average should be applied comprises an indication of at least one of: interference averaging, channel averaging, signal to noise ratio (SNR) averaging, or spectral efficacy averaging). 

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ‘504 patent’; in view of Davydov.

Regarding claim 19; claim 19 of the ‘504 patent’ recites wherein the indication is received as part of a CSI reporting configuration (wherein the indication is received as part of a CSI reporting configuration).
 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of the ‘504 patent’; in view of Davydov.

Regarding claim 20; the claim 25 of the ‘504 patent’ recites wherein the indication of whether to average is provided as a single bit (wherein the indication that averaging should be applied is provided as a single bit indicating one of the two averaging mode). 

Claims 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of the ‘504 patent’; in view of Davydov.

Regarding claim 21; the claim 29 of the ‘504 patent’ recites measure reference signals received in the set (measuring reference signals received in one or more subframes); generate a CSI report based on the measurements and the indication of whether averaging should be applied (generating a CSI report based on the measurements and the indication of whether averaging should be applied); send the CSI report (sending the CSI report).
The claim 29 of the ‘504 patent’ does not recite sending an indication of averaging based on occupancy of the set of subframes.
Davydov discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory and configured to (memory and processor; see Fig. 6): receive, from a base station (BS), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting the indication being based on occupancy of the set of subframes by a transmission (the UE may measure the interference on one or more of the CSI-IM REs of the channel; the interference measurements may be separated in the time domain (subframes); the UE may average the interference measurements in the time domain based on the time domain averaging indicator received from a base station; see paragraphs [0027]-[0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 29 of the ‘504 patent’ and Davydov to receive the averaging indication based on CSI-IM REs by transmission to obtain an average interference measurement (see paragraph [0028] of Davydov).

Regarding claim 25; the claim 29 of the ‘504 patent’ recites an apparatus receives an indication of whether to average CSI measurements and transmits a CSI report.
The claim 29 of the ‘504 patent’ does not recite the indication is based on traffic load in the set of subframes.
Davydov discloses wherein the indication of whether to average is based on a traffic load in the set of subframes (the eNB may select the time domain averaging window/indication based on traffic conditions on the channel; see paragraphs [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Oteri and the claim 29 of the ‘504 patent’ to determine whether to averaging based on traffic load in the set of subframes to estimate and report CSI accurately (see paragraph [0030] of Davydov).

Claims 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of the ‘504 patent’; in view of Davydov; and in further view of Oteri.

Regarding claim 22; the claim 29 of the ‘504 patent’ recites an apparatus receives an indication of whether to average CSI measurements and transmits a CSI report.
The claim 29 of the ‘504 patent’ does not recite the reference signals comprise CSI-RS.
Oteri discloses wherein the reference signals comprise CSI reference signals (CSI-RS) (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 29 of the ‘504 patent’, Davydov and Oteri to use CSI-RS as reference signals to feedback CQI (see paragraph [0085] of Oteri).

Regarding claim 23; the claim 29 of the ‘504 patent’ an apparatus receives an indication of whether to average CSI measurements over a set of subframes and transmits a CSI report.
The claim 29 of the ‘504 patent’ does not recite the averaging comprises averaging the CSI-RS measurements across the set of subframes.
Oteri discloses wherein the averaging comprises averaging the measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 29 of the ‘504 patent’, Davydov and Oteri to average the CSI measurements across the set of subframes to coordinate different types of base stations in a heterogeneous communication system (see paragraph [0005] of Oteri).

Regarding claim 24; the claim 29 of the ‘504 patent’ recites an apparatus receives an indication of whether to average CSI measurements and transmits a CSI report.
The combination of the claim 29 and Oteri does not disclose receiving an indication to perform averaging for a certain subset of subframes.
Oteri discloses wherein receiving the indication of whether to average indicates to perform averaging for a first subset of subframes and not to perform averaging for a second subset of subframes (the UE receives information from the eNB pertaining to when (a set of subframes) and how (whether to average) to make the measurements; therefore, a first subset of subframes may be averaged and a second subset of subframes may not be averaged; see paragraphs [0071] and [0123]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 29 of the ‘504 patent’, Davydov and Oteri to dynamically indicate whether to averaging a subset of subframes in order to provide flexible CSI feedback (see paragraph [0119] of Oteri). 

Claims 26 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of the ‘504 patent’; in view of Davydov.

Regarding claim 26; the claim 30 of the ‘504 patent’ recites receive a CSI report from the UE based on the indication (receive, from the UE, a CSI report generated based on reference signal measurements and the indication of whether averaging should be applied).
The claim 30 of the ‘504 patent’ does not recite sending an indication of averaging based on occupancy of the set of subframes.
Davydov discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory to configure to (memory and processor; see Fig. 6): send to a user equipment (UE), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting, the indication being based on occupancy of the set of subframes (the UE may measure the interference on one or more of the CSI-IM REs of the channel; the interference measurements may be separated in the time domain (subframes); the UE may average the interference measurements in the time domain based on the time domain averaging indicator received from a base station; see paragraphs [0027]-[0028]); send reference signals to the other apparatus in the set subframes (the eNB transmits reference signal to the UE; see paragraph [0022] and Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 30 of the ‘504 patent’ and Davydov to receive the averaging indication based on CSI-IM REs by transmission to obtain an average interference measurement (see paragraph [0028] of Davydov).

Regarding claim 30; the claim 30 of the ‘504 patent’ recites receive a CSI report from the UE based on the indication (receive, from the UE, a CSI report generated based on reference signal measurements and the indication of whether averaging should be applied.
The claim 30 of the ‘504 patent’ does not recite the indication is based on traffic load in the set of subframes.
Davydov discloses wherein the indication of whether to average is based on a traffic load in the set of subframes (the eNB may select the time domain averaging window/indication based on traffic conditions on the channel; see paragraphs [0030] - [0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 30 of the ‘504 patent’ and Davydov to determine whether to averaging based on traffic load in the set of subframes to estimate and report CSI accurately (see paragraph [0030] of Davydov).

Claims 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of the ‘504 patent’; in view of Davydov; and in further view of Oteri.

Regarding claim 27; the claim 30 of the ‘504 patent’ recites an apparatus sending an indication of whether to average CSI measurements and receives a CSI report.
The claim 30 of the ‘504 patent’ does not recite the reference signals comprise CSI-RS.
Oteri discloses wherein the reference signals comprise CSI reference signals (CSI-RS) (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 30 of the ‘504 patent’, Davydov and Oteri to use CSI-RS as reference signals to feedback CQI (see paragraph [0085] of Oteri).

Regarding claim 28; the claim 30 of the ‘504 patent’ recites an apparatus sending an indication of whether to average CSI measurements and receives a CSI report.
The claim 30 of the ‘504 patent’ does not recite the averaging comprises averaging the CSI-RS measurements across the set of subframes.
Oteri discloses wherein the averaging comprises averaging the measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 30 of the ‘504 patent’, Davydov and Oteri to average the CSI measurements across the set of subframes to coordinate different types of base stations in a heterogeneous communication system (see paragraph [0005] of Oteri).

Regarding claim 29; the claim 30 of the ‘504 patent’ recites an apparatus sending an indication of whether to average CSI measurements and receives a CSI report.
The combination of the claim 30 of the ‘504 patent’ and Davydov does not disclose receiving an indication to perform averaging for a certain subset of subframes.
Oteri discloses wherein receiving the indication of whether to average indicates to perform averaging for a first subset of subframes and not to perform averaging for a second subset of subframes (the UE receives information from the eNB pertaining to when (a set of subframes) and how (whether to average) to make the measurements; therefore, a first subset of subframes may be averaged and a second subset of subframes may not be averaged; see paragraphs [0071] and [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 30 of the ‘504 patent’, Davydov and Oteri to dynamically indicate whether to averaging a subset of subframes in order to provide flexible CSI feedback (see paragraph [0119] of Oteri). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oteri; in view of Davydov.

Regarding claims 1 and 21; Oteri discloses measuring reference signals received in the set subframes (the UE may make use of a reference signal(s) transmitted by the eNB to make the measurement; the UE measures the interference corresponding to a specific set of subframes; see paragraphs [0039] and [0123]); generating a CSI report based on the measurements and the indication of whether averaging should be applied (the UE reports channel information from the measurement; the report is based on subframes and whether to average the measurements; see paragraphs [0123] - [0124]); sending the CSI report (the UE reports channel information to the base station; see paragraph [0124]).  
Oteri discloses a base station informs a UE of the subframes to be used for interference averaging.
Oteri does not explicitly disclose indication of whether to average CSI measurement is based on occupancy of a subset of subframes by transmission. 
Davydov discloses receiving, from a base station (BS), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting the indication being based on occupancy of the set of subframes by a transmission (the UE may measure the interference on one or more of the CSI-IM REs of the channel; the interference measurements may be separated in the time domain (subframes); the UE may average the interference measurements in the time domain based on the time domain averaging indicator received from a base station; see paragraphs [0027]-[0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Oteri and Davydov to receive the averaging indication based on CSI-IM REs by transmission to obtain an average interference measurement (see paragraph [0028] of Davydov).

	Specifically for claim 21; Oteri discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory (the elements of the user equipment may be implemented as software executing in a processor; see paragraph [0130] and Fig. 10).

	Regarding claim 11; Oteri discloses a method for wireless communications by a base station (BS), comprising: send reference signals to the UE in the set of subframe (the eNB may transmit a reference signal(s) over the subframes; see paragraphs [0119] - [0120]); and receive a CSI report from the UE based on the indication (the eNB receives a measurement report from the UE; the report is based on subframes and average indication; see paragraph [0119] and [0121]).
Oteri discloses a base station informs a UE of the subframes to be used for interference averaging.
Oteri does not explicitly disclose indication of whether to average CSI measurement is based on occupancy of a subset of subframes by transmission. 
Davydov discloses sending, to a user equipment (UE), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting the indication being based on occupancy of the set of subframes by a transmission (the UE may measure the interference on one or more of the CSI-IM REs of the channel; the interference measurements may be separated in the time domain (subframes); the UE may average the interference measurements in the time domain based on the time domain averaging indicator received from a base station; see paragraphs [0027]-[0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Oteri and Davydov to receive the averaging indication based on CSI-IM REs by transmission to obtain an average interference measurement (see paragraph [0028] of Davydov).

	Specifically for claim 26; Oteri discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory (the elements of controller may be implemented as software executing in a processor; see paragraph [0127] and Fig. 9).
 
	Regarding claims 2, 12, 22 and 27; Oteri discloses wherein the reference signals comprise CSI reference signals (CSI-RS) (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).

	Regarding claims 3, 13, 23 and 28; Oteri discloses wherein the averaging comprises averaging the measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).

Regarding claims 4, 14, 24 and 29; Oteri discloses wherein receiving the indication of whether to average indicates to perform averaging for a first subset of subframes and not to perform averaging for a second subset of subframes (the UE receives information from the eNB pertaining to when (a set of subframes) and how (whether to average) to make the measurements; therefore, a first subset of subframes may be averaged and a second subset of subframes may not be averaged; see paragraphs [0071] and [0123]). 

	Regarding claims 5, 15, 25 and 30; Oteri discloses an eNB configures whether averaging should be applied to a set of subframes.
	Oteri does not explicitly disclose the indication is based on traffic load in the set of subframes.
Davydov discloses wherein the indication of whether to average is based on a traffic load in the set of subframes (the eNB may select the time domain averaging window/indication based on traffic conditions on the channel; see paragraphs [0030] - [0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Oteri and Davydov to determine whether to average based on traffic load in the set of subframes to estimate and report CSI accurately (see paragraph [0030] of Davydov).

Regarding claims 6 and 16; Oteri discloses wherein the indication of whether to average is based on at least one of: a level of interference or a level of coordination among transmission points (with the interference coordination in time, the UE measures and averages the interference corresponding to a specific set of subframes to better reflect the interference levels in the system; see paragraphs [0039] and [0113]).

	Regarding claims 7 and 17; Oteri discloses wherein the indication of whether to average further comprises an indication of whether to average in the time domain, the frequency domain, or both (the eNB specifies when (time domain) and where (frequency domain) to perform measurements; the eNB also specifies how the measurements take place (such as averaging); see paragraph [0119]).

	Regarding claims 8 and 18; Oteri discloses wherein the indication of whether to average further comprises an indication of at least one of: interference averaging (how to average includes interference averaging; see paragraphs [0109] and [0123]), channel averaging, signal to noise ratio (SNR) averaging, or spectral efficiency averaging (no patentable weight is given because of the claim language at least one of).

	Regarding claims 9 and 19; Oteri discloses wherein the indication is received as part of a CSI reporting configuration (UE received information from the eNB pertaining to (which frequency, frequencies) and/or the when (which subframe, subframes) to make measurements of a channel; the UE may be configured on how the averaging may be performed; see paragraphs [0059] and [0119]). 

Regarding claims 10 and 20; Oteri discloses receiving an indication of whether to average CSI measurements over a set of subframes. 
Oteri does not explicitly disclose the indication of whether to average is provided as a single bit.
Davydov wherein the indication of whether to average is provided as a single bit (the averaging indicator may be a single bit; see paragraphs [0034] – [0035]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Oteri and Davydov to use a single bit to be transmitted via RRC signaling (see paragraphs [0034] – [0035]). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Davydov et al. (US 2015/0264594 A1) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415